Title: From Benjamin Franklin to Thomas Cushing, 4 June 1773
From: Franklin, Benjamin
To: Cushing, Thomas

 
In the paragraph of this letter that deals with the Tea Act, Franklin implies that the purpose of the statute was “to keep up the Exercise of the Right” to tax the colonies. This idea was sure to be a red rag to the Bostonian bull. All that is known about the passage of the act, however, indicates that the ministry avoided the question of right and concentrated upon the need to obtain revenue and ease the financial crisis of the East India Company.

Since early March the Company’s affairs had absorbed Parliament. Attention focused on two closely related issues, the Directors’ request for a loan and government’s determination to force a measure of control upon them. Their desire to market more tea in America was a relatively minor political issue, and perhaps for that reason was settled before the larger ones. On April 26 the House of Commons debated, and the next day adopted, ten resolutions relating to the Company, of which the last three were promptly embodied in a bill that became the Tea Act. It provided for a drawback, on tea exported to America, of the total import duty paid in England; the Townshend duty in the colonies was left unchanged. On May 3, when the bill had its second reading, the House received the propositions that were later turned into the Regulating Act; on the same day a select committee concluded its report on conditions in India, and Lord Clive opened his defense of his conduct there. Tea, it is safe to say, did not receive undivided attention.
The one full-scale debate on the question was on April 26, when the resolutions were introduced in the House. A few opposition speakers immediately raised the issue of the Townshend duty of 3d. a pound. Repealing it, they argued, would not decrease revenue any more than the drawback would, and offered the only way to increase American consumption. “I tell the Noble Lord now,” said William Dowdeswell, Rockingham’s lieutenant, “if he don’t take off the duty they won’t take the tea.” The duty was being kept, he asserted, to maintain the right to tax; and this assertion may have been the basis for Franklin’s remark.
But North refused to be drawn into a discussion of right. The most he admitted was that there were “political” reasons for retaining the duty, and the adjective had many possible meanings. An increased market for tea in America would mean an increased yield from the duty, and hence more money for paying official salaries; and the lowered cost would operate to discourage smuggling. North may have had such political considerations in mind, but he did not elaborate. Although the issue of right was certainly in the background, just as certainly it did not come to the fore; one speaker even pointed out, with questionable accuracy in view of Dowdeswell’s remarks, that it had never once been raised. The government, as Franklin says, was acting on the principle of interest and, as he does not say, was apparently unaware that its action would stir another principle to life. The warning that it would fell on deaf ears.
 
Sir,
London, June 4. 1773.
The above is a Copy of mine per Packet, inclosing the Original of His Majesty’s Answer to our Petitions and Remonstrance. I now send an exact Copy of the same, which I did intend to accompany with some Observations, and my Sentiments on the general State of our Affairs in this Country, and the Conduct proper for us to hold on this Occasion. But, beginning to write, I find the Matter too copious, and the Subject, on Reflection, too important to be treated in a hasty Letter; and being now told the Ships will sail tomorrow, I must postpone it to another Opportunity.
It was thought at the Beginning of the Session, that the American Duty on Tea would be taken off. But now the Scheme is, to take off as much Duty here as will make Tea cheaper in America than Foreigners can supply us; and continue the Duty there to keep up the Exercise of the Right. They have no Idea that any People can act from any Principle but that of Interest; and they believe that 3d. in a Pound of Tea, of which one does not drink perhaps 10 lb in a Year, is sufficient to overcome all the Patriotism of an American!
I purpose soon to write to you very fully. As to the Letters I communicated to you, tho’ I have not been able to obtain Leave to take Copies or publish them, I have Permission to let the Originals remain with you as long as you may think it of any Use to have them in Possession. With great Esteem and Respect, I have the Honour to be, Sir, Your most obedient humble Servant
B Franklin
Honble. Thos Cushing Esqr.
